In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Zambelli, J.), dated October 20, 2000, which granted the motion of the defendant Capstone Enterprises pursuant to CPLR 3211 to dismiss the complaint insofar as asserted against it for lack of personal jurisdiction and denied its cross motion for leave to amend the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contentions, proper service was never effectuated upon the corporate defendant Capstone Enterprises because the delivery of the complaint to the Secretary of State misspelled and misstated the name of that defendant (see, Gennosa v Twinco Servs., 267 AD2d 200; Pereira v Oliver’s Rest., 260 AD2d 358).
The plaintiff’s remaining contention is without merit. Santucci, J. P., Krausman, Luciano and Feuerstein, JJ., concur.